Citation Nr: 1813162	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-08 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left leg, including the knee, disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965 and October 1965 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
November 2013 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at an April 2017 Board hearing and a transcript of this hearing is of record.

This appeal was previously before the Board in August 2017.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was most recently before the Board in August 2017 at which time it was remanded to obtain a VA addendum nexus opinion.  In response to the Board remand a November 2017 opinion was obtained. 

The opinion provider concluded the Veteran's left leg and knee disability was not etiologically related to his active service.  The opinion provider listed the Veteran's service treatment records (STRs) noting left and right leg pain, his previous VA examinations, and a news article detailing his in-service injury.  The opinion provider then noted that she found the Veteran's credibility "questionable" as well as the credibility of the newspaper article he submitted because she presumed it was based on the Veteran's statements.  The opinion provider concluded that when the Veteran was hit with a flare it occurred to his right leg rather than his left.  The opinion provider noted the Veteran had all normal left lower extremity x-rays during his active service and did not present with left knee degenerative joint disease until 2009, many years following his separation from active service.  The opinion provider noted the Veteran's 1965 separation examination noted he had infectious mononucleosis with partial paralysis two years prior to his enlistment.  The opinion provider concluded this was likely Guillain-Barre syndrome, a nerve condition. 

Therefore, the opinion provider concluded the Veteran did not have any impact injury, to include a burn injury, to his left knee or leg during his active service.  The opinion provider noted the Veteran did not complain of any left knee pain until 2009 and therefore his degenerative joint disease was likely due to aging and his highly physical post-service job rather than his active service.  The opinion provider also concluded that the Veteran's left leg disability was etiologically related to his pre-existing nerve condition rather than his active service.  

The Board finds the November 2017 opinion to be inadequate.  The opinion provider questioned the credibility of the Veteran's lay statements and submissions despite the Board remand's instruction that these statements were credible.  Further, the credibility of the Veteran's lay testimony is a determination for the Board rather than the opinion provider.  

Moreover, as to the Veteran's left knee disability the opinion provider did not state how she was able to determine that his physical post-service job caused his left knee disability but the physical rigors of his active service did not.  As to the examiner's finding that the left leg disability was related to a pre-existing disease, the basis for that conclusion is unclear.  

The examiner referenced a notation on the Veteran's 1965 separation examination noted he had infectious mononucleosis with partial paralysis two years prior to his enlistment and from that, the examiner concluded this was likely Guillain-Barre syndrome, a nerve condition.  The Veteran's enlistment examination and Report of Medical History from September 1963 include his report that he had had mononucleosis previously, as well as Bell's Palsy and hepatitis, both in 1961.  The examiner specifically noted the Bell's Palsy and hepatitis, but there were no pertinent defects or diagnoses noted on enlistment.  The Veteran is presumed sound at entry to service in 1963. 

Before the Board applies the presumption of soundness, there must be evidence that the disease or injury that was not noted upon entry to service manifested or was incurred in service.  See Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004)

It is unclear from the medical opinion whether the examiner considered the Veteran's in-service complaints of leg pain as manifestations of a pre-existing disorder.  As such, an addendum opinion must be obtained on remand.   

In addition the Veteran appears to continue to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  The AOJ must contact the VA opinion provider who provided the November 2017 opinion in connection with the Veteran's claim for service-connection for a left lower extremity disability and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.

Based on the examination and review of the record, the opinion provider should address the following:  

(a)  Does the evidence of record clearly and unmistakably show that the Veteran had a left knee or leg disability that existed prior to his entry onto active duty?

The examiner should consider and discuss as necessary the Veteran's 1963 induction examination and Report of Medical History noting he had mononucleosis (date unknown) and Bell's Palsy in 1961, two years prior to his enlistment.  The examiner should specifically identify notations in the service treatment records that would be considered manifestations of any pre-existing condition.  

(b)  If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting left knee or leg disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  

Please identify any such evidence with specificity.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms beyond its natural progression.  

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not that any diagnosed left leg or knee disability is etiologically related to the Veteran's active service?

The opinion provider should consider and discuss as necessary the following: 

(i)  The Veteran's credible lay statements detailing his in-service injury; 

(ii)  The news article submitted by the Veteran detailing his in-service injury; and 

(iii)  A March 1967 STR noting the Veteran had been struck near his right knee by a misfired flare.  

If the November 2017 VA opinion provider is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  Then readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




